By the Court:
We are of opinion that the court erred in withdrawing the agreements from the consideration of the jury. We do-not understand that a contract for a contingent fee, which is otherwise fair upon its face, is in violation of public policy. In Weed & Clark vs. Black, we decided, at the last term, (ante, 268,) that a contract to pay a Delegate in Congress for services rendered by him in securing the payment of a claim where legislation is required for that purpose is absolutely void, but in the same decision we also laid down the doctrine, that contracts for particular service, such as the'collection-of evidence, the preparation of papers, or the delivery of arguments in -support of a claim were legitimate, and could be enforced. Child vs. Trist, 21 Wall., 441. In the present case, the agreements simply provide a contingent compensation for collecting a claim against the United-States. There is nothing apparent in the reading of the agreements affecting their validity as being to procure legislation on the part of Congress in any improper form, or indeed in any form whatever. They were erroneously excluded,, and the judgment must, therefore, be reversed.
Humphreys, J., dissenting.